Name: Commission Regulation (EU) 2016/103 of 27 January 2016 amending Regulation (EC) No 2099/2002 of the European Parliament and of the Council establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  maritime and inland waterway transport;  environmental policy;  transport policy;  European Union law;  deterioration of the environment;  technology and technical regulations
 Date Published: nan

 28.1.2016 EN Official Journal of the European Union L 21/67 COMMISSION REGULATION (EU) 2016/103 of 27 January 2016 amending Regulation (EC) No 2099/2002 of the European Parliament and of the Council establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2099/2002 of the European Parliament and of the Council of 5 November 2002 establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the Regulations on maritime safety and the prevention of pollution from ships (1), and in particular Article 7 thereof, Whereas: (1) Regulation (EC) No 2099/2002 has established the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS). (2) The role of the COSS is to centralise the tasks of the committees set up under the Union legislation on maritime safety, the prevention of pollution from ships and the protection of shipboard living and working conditions. (3) All new Union legislation adopted in the field of maritime safety and the prevention of pollution from ships should provide for recourse to the COSS. (4) Since the last amendment of Regulation (EC) No 2099/2002 several new Union acts adopted in the field of maritime safety and the prevention of pollution from ships provide that the Commission should be assisted by COSS, in particular, Article 28 of Directive 2008/106/EC of the European Parliament and of the Council (2), Article 6 of Directive 2009/15/EC of the European Parliament and of the Council (3), Article 12 of Regulation (EC) No 391/2009 of the European Parliament and of the Council (4), Article 10 of Regulation (EC) No 392/2009 of the European Parliament and of the Council (5), Article 31 of Directive 2009/16/EC of the European Parliament and of the Council (6), Article 19 of Directive 2009/18/EC of the European Parliament and of the Council (7), Article 10 of Directive 2009/21/EC of the European Parliament and of the Council (8), Article 11 of Directive 2009/45/EC of the European Parliament and of the Council (9) and Article 38 of Directive 2014/90/EU of the European Parliament and of the Council (10). (5) In addition, Article 4d(2) of Council Directive 1999/32/EC (11), Article 10 of Regulation (EU) No 530/2012 of the European Parliament and of the Council (12) and Article 19(5) and (6) of Commission Regulation (EU) No 788/2014 (13) provide recourse to the COSS. (6) Subsequent to the adoption of Regulation (EC) No 2099/2002, the following Union acts referred to in Article 2(2) of that Regulation have been repealed: Council Regulation (EEC) No 613/91 (14), Council Directive 93/75/EEC (15), Council Regulation (EC) No 3051/95 (16), Council Directive 98/18/EC (17), Directive 2001/25/EC of the European Parliament and of the Council (18), Directive 2002/6/EC of the European Parliament and of the Council (19) and Regulation (EC) No 417/2002 of the European Parliament and of the Council (20). (7) The following Union acts referred to in Article 2(2) of Regulation (EC) No 2099/2002 have been recast: Council Directive 94/57/EC (21) which has been recast into Directive 2009/15/EC of the European Parliament and of the Council (22) and Regulation (EC) No 391/2009 of the European Parliament and of the Council (23), while Council Directive 95/21/EC (24) has been recast in Directive 2009/16/EC of the European Parliament and of the Council (25). (8) Regulation (EC) No 2099/2002 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS), HAS ADOPTED THIS REGULATION: Article 1 Article 2(2) of Regulation (EC) No 2099/2002 shall be replaced by the following: 2. Community maritime legislation  shall mean the following acts: (a) Council Regulation (EC) No 2978/94 of 21 November 1994 on the implementation of IMO resolution A.747(18) on the application of tonnage measurement of ballast spaces in segregated ballast oil tankers (26) (b) Council Directive 96/98/EC of 20 December 1996 on marine equipment (27) (c) Council Directive 97/70/EC of 11 December 1997 setting up a harmonised safety regime for fishing vessels of 24 metres in length and over (28) (d) Council Directive 98/41/EC of 18 June 1998 on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (29) (e) Council Directive 1999/32/EC of 26 April 1999 relating to a reduction in the sulphur content of certain liquid fuels and amending Directive 93/12/EEC (30) for the purpose of implementation of its Article 4(d)(2) (f) Council Directive 1999/35/EC of 29 April 1999 on a system of mandatory surveys for the safe operation of regular ro-ro ferry and high-speed passenger craft services (31) (g) Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (32) (h) Directive 2001/96/EC of the European Parliament and of the Council of 4 December 2001 establishing harmonised requirements and procedures for the safe loading and unloading of bulk carriers (33) (i) Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC (34) (j) Regulation (EC) No 782/2003 of the European Parliament and of the Council of 14 April 2003 on the prohibition of organotin compounds on ships (35) (k) Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships (36) (l) Regulation (EC) No 789/2004 of the European Parliament and of the Council of 21 April 2004 on the transfer of cargo and passenger ships between registers within the Community and repealing Council Regulation (EEC) No 613/91 (37) (m) Directive 2005/35/EC of the European Parliament and of the Council of 7 September 2005 on ship-source pollution and on the introduction of penalties, including criminal penalties, for pollution offences (38) (n) Regulation (EC) No 336/2006 of the European Parliament and of the Council of 15 February 2006 on the implementation of the International Safety Management Code within the Community and repealing Council Regulation (EC) No 3051/95 (39) (o) Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (40) (p) Directive 2009/15/EC of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (41) (q) Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control (42) (r) Directive 2009/18/EC of the European Parliament and of the Council of 23 April 2009 establishing the fundamental principles governing the investigation of accidents in the maritime transport sector and amending Council Directive 1999/35/EC and Directive 2002/59/EC of the European Parliament and of the Council (43) (s) Directive 2009/21/EC of the European Parliament and of the Council of 23 April 2009 on compliance with flag State requirements (44) (t) Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations (45) (u) Regulation (EC) No 392/2009 of the European Parliament and of the Council of 23 April 2009 on the liability of carriers of passengers by sea in the event of accidents (46) (v) Directive 2009/45/EC of the European Parliament and of the Council of 6 May 2009 on safety rules and standards for passenger ships (47) (w) Regulation (EU) No 530/2012 of the European Parliament and of the Council of 13 June 2012 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (48) (x) Commission Regulation (EU) No 788/2014 of 18 July 2014 laying down detailed rules for the imposition of fines and periodic penalty payments and the withdrawal of recognition of ship inspection and survey organisations pursuant to Articles 6 and 7 of Regulation (EC) No 391/2009 of the European Parliament and of the Council (49) (y) Directive 2014/90/EU of the European Parliament and of the Council of 23 July 2014 on marine equipment and repealing Council Directive 96/98/EC (50). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 324, 29.11.2002, p. 1. (2) Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (OJ L 323, 3.12.2008, p. 33). (3) Directive 2009/15/EC of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (OJ L 131, 28.5.2009, p. 47). (4) Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations (OJ L 131, 28.5.2009, p. 11). (5) Regulation (EC) No 392/2009 of the European Parliament and of the Council of 23 April 2009 on the liability of carriers of passengers by sea in the event of accidents (OJ L 131, 28.5.2009, p. 24). (6) Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control (OJ L 131, 28.5.2009, p. 57). (7) Directive 2009/18/EC of the European Parliament and of the Council of 23 April 2009 establishing the fundamental principles governing the investigation of accidents in the maritime transport sector and amending Council Directive 1999/35/EC and Directive 2002/59/EC of the European Parliament and of the Council (OJ L 131, 28.5.2009, p. 114). (8) Directive 2009/21/EC of the European Parliament and of the Council of 23 April 2009 on compliance with flag State requirements (OJ L 131, 28.5.2009, p. 132). (9) Directive 2009/45/EC of the European Parliament and of the Council of 6 May 2009 on safety rules and standards for passenger ships (OJ L 163, 25.6.2009, p. 1). (10) Directive 2014/90/EU of the European Parliament and of the Council of 23 July 2014 on marine equipment and repealing Council Directive 96/98/EC (OJ L 257, 28.8.2014, p. 146). (11) Council Directive 1999/32/EC of 26 April 1999 relating to a reduction in the sulphur content of certain liquid fuels and amending Directive 93/12/EEC (OJ L 121, 11.5.1999, p. 13). (12) Regulation (EU) No 530/2012 of the European Parliament and of the Council of 13 June 2012 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (OJ L 172, 30.6.2012, p. 3). (13) Commission Regulation (EU) No 788/2014 of 18 July 2014 laying down detailed rules for the imposition of fines and periodic penalty payments and the withdrawal of recognition of ship inspection and survey organisations pursuant to Articles 6 and 7 of Regulation (EC) No 391/2009 of the European Parliament and of the Council (OJ L 214, 19.7.2014, p. 12). (14) Council Regulation (EEC) No 613/91 of 4 March 1991 on the transfer of ships from one register to another within the Community (OJ L 68, 15.3.1991, p. 1). (15) Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (OJ L 247, 5.10.1993, p. 19). (16) Council Regulation (EC) No 3051/95 of 8 December 1995 on the safety management of roll-on/roll-off passenger ferries (ro-ro ferries) (OJ L 320, 30.12.1995, p. 14). (17) Council Directive 98/18/EC of 17 March 1998 on safety rules and standards for passenger ships (OJ L 144, 15.5.1998, p. 1). (18) Directive 2001/25/EC of the European Parliament and of the Council of 4 April 2001 on the minimum level of training of seafarers (OJ L 136, 18.5.2001, p. 17). (19) Directive 2002/6/EC of the European Parliament and of the Council of 18 February 2002 on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community (OJ L 67, 9.3.2002, p. 31). (20) Regulation (EC) No 417/2002 of the European Parliament and of the Council of 18 February 2002 on the accelerated phasing-in of double hull or equivalent design requirements for single hull oil tankers and repealing Council Regulation (EC) No 2978/94 (OJ L 64, 7.3.2002, p. 1). (21) Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (OJ L 319, 12.12.1994, p. 20). (22) Directive 2009/15/EC of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (OJ L 131, 28.5.2009, p. 47). (23) Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations (OJ L 131, 28.5.2009, p. 11). (24) Council Directive 95/21/EC of 19 June 1995 on port State control (OJ L 157, 7.7.1995, p. 1). (25) Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control (OJ L 131, 28.5.2009, p. 57).